DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment has been received on 07/29/2021 and entered. Claims 1-9, 11-18 and 20-22 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (hereinafter Kamen) (US 20140180711 A1).

Claim 1 has been amended now to recite a server computer configured to change a data set on an infusion pump for administering a drug to a patient: 
a network interface circuit configured to provide communications over a network (Kamen teaches “at least one server may be configured to communicate via a network in a client-server based model” in abstract); and 
a processing circuit (Kamen teaches “The medical error reduction system may include at least one editor computer each of the at least one editor computer comprising a processor in communication with a display.” In abstract) configured to: 
receive infusion pump history data from a plurality of infusion pumps over the network interface circuit (Kamen teaches “a review history” in [0598]), the infusion pump history data comprising: 
an indication that a user inputted to an infusion pump a parameter which was outside of a prestored limit, an indication that the user was then notified that the parameter was outside the prestored limit; an indication that the infusion pump parameter was then returned to within the prestored limit, and an indication that the user then started infusion on the pump at the parameter within the prestored limit (Kamen teaches “During operation, medical devices generate CQI events (i.e., CQI messages). The CQI messages may include information about when a normal infusion occurs, when an infusion bypasses the DERS checks, when a soft limit is exceeded and overridden, and/or when a soft or hard limit is exceeded and the therapy is reprogrammed, among others.” In [0480] and “This review history may provide a user with context as to why a change was made to the item. For example, the review history may include a list of comments, questions, responses, accepted or denied change requests, etc. for the item. The review history may include the original setting or value for the item and any other historical settings or values for the item” in [0598]); 
determine that a reprogram event occurred based on an analysis of the indications (Kamen; [0598]); and 
generate display data for presentation on a display to a second user, the display data indicating a number of reprogram events that occurred (Kamen; [0598]); 
after generating the display data, receive a change from the second user to a data set; and download the changed data set to the infusion pump to program the infusion pump with the changed data set based on the received change; wherein the infusion pump administers the drug to the patient pursuant to parameters 2Atty Dkt. No. F-6752-CON1 entered by a clinician into the infusion pump and using the changed data set (Kamen discloses “second user approval screen which may be displayed on a user interface such as the user interface of a medical device” in [0362], “A require second review parameter field 1626 is also included in FIG. 82. This field may be used to define whether infusions, therapies, etc. programmed in the care area require a second review before they are administered. This second review may in some embodiments be done by the same user that programmed the original infusion or may be conducted by another user. In some embodiments, a user may have the option of specifying that a second review is only required if a soft limit is being overridden, for example” in [0784]).  

As per claim 2, Kamen discloses the server computer of Claim 1, wherein the display data further comprises a time that the user started infusion on the pump, a care area within a medical facility associated with the infusion pump and a drug name of a drug that was administered when the user started infusion on the pump (Kamen; fig. 238).  

As per claim 3, Kamen discloses the server computer of Claim 1, wherein the processing circuit is configured to receive a user selection of a drug name and to generate display data indicating a plurality of reprogram events that occurred for the selected drug name (Kamen; [0480], [0657]).  

As per claim 4, Kamen discloses the server computer of Claim 1, wherein the infusion pump history data further comprises: an indication that the user inputted a parameter which was within the prestored limit, and an indication that the user started infusion on the pump at the parameter within the prestored limit; and the processing circuit is configured to: determine that an infusion event occurred based on an analysis of the indications that the user inputted a parameter which was within the prestored limit, and the indication that the user started infusion on the pump at the parameter within the prestored limit; generate display data indicating the infusion event (Kamen; [0480], [0657]).  

As per claim 5, Kamen discloses the server computer of Claim 4, wherein the processing circuit is configured to generate display data indicating a number of reprogram events and a number of infusion events (Kamen; [0480], [0657]).  

As per claim 6, Kamen discloses the server computer of Claim 5, wherein the processing circuit is configured to generate display data indicating a rate or percentage of reprogram events to infusion events (Kamen; [0718]).  

As per claim 7, Kamen discloses the server computer of Claim 4, wherein the display data indicating the infusion event and the display data indicating the reprogram event are both selectable to show a report of respective events filtered by at least one of care area, drug, device type and 3Atty Dkt. No. F-6752-CON1 infusion mode (Kamen; [0718]).  
As per claim 8, Kamen discloses the server computer of Claim 1, wherein the infusion pump history data further comprises: an indication that a user started infusion on the pump at the parameter which was outside of the prestored limit; and the processing circuit is configured to determine that an override event occurred based on the analysis of the infusion pump history data, wherein the display data indicates that an override event occurred (Kamen; [0480], [0598]).  

As per claim 9, Kamen discloses the server computer of Claim 1, further comprising a plurality of infusion pumps in communications with the server computer (Kamen; [0384]).  
 
Claim 11 has been amended now to recite a method, comprising: 
receiving infusion pump history data from a plurality of infusion pumps over a network interface circuit (Kamen teaches “a review history” in [0598]), the infusion pump history data comprising: 
an indication that a user inputted to an infusion pump a parameter which was outside of a prestored limit, an indication that the user was notified that the parameter was outside the prestored limit; an indication that the infusion pump parameter was returned to within the prestored limit, and an indication that the user started infusion on the pump at the parameter within the prestored limit (Kamen teaches “During operation, medical devices generate CQI events (i.e., CQI messages). The CQI messages may include information about when a normal infusion occurs, when an infusion bypasses the DERS checks, when a soft limit is exceeded and overridden, and/or when a soft or hard limit is exceeded and the therapy is reprogrammed, among others.” In [0480] and “This review history may provide a user with context as to why a change was made to the item. For example, the review history may include a list of comments, questions, responses, accepted or denied change requests, etc. for the item. The review history may include the original setting or value for the item and any other historical settings or values for the item” in [0598]); 
determining that an event occurred based on the indications that the user inputted the parameter outside of the prestored limit, the user was then notified, the parameter was then returned to within the prestored limit and the user then started infusion on the pump at the parameter within the prestored limit (Kamen; [0480], [0598]); 
 generating display data for presentation on a display to a second user, the display data 4Atty Dkt. No. F-6752-CON1 indicating that the event occurred (Kamen; [0598]), 
after generating the display data, receiving a change from the second user to a data set; downloading the changed data set to the infusion pump, wherein a drug is administered to a patient pursuant to parameters entered by a clinician into the infusion pump and using the changed data set (Kamen discloses “second user approval screen which may be displayed on a user interface such as the user interface of a medical device” in [0362], “A require second review parameter field 1626 is also included in FIG. 82. This field may be used to define whether infusions, therapies, etc. programmed in the care area require a second review before they are administered. This second review may in some embodiments be done by the same user that programmed the original infusion or may be conducted by another user. In some embodiments, a user may have the option of specifying that a second review is only required if a soft limit is being overridden, for example” in [0784]).  

As per claim 12, Kamen discloses the method of Claim 11, wherein the display data further comprises a time that the user started infusion on the pump, a care area within a medical facility associated with the infusion pump and a drug name of a drug that was administered when the user started infusion on the pump (Kamen; fig. 238).  

Claim 13 has been amended now to recite method of Claim 11, wherein the event is a reprogram event, further comprising receiving a user selection of a drug name and generating display data indicating a number of reprogram events that occurred for the selected drug name (Kamen; [0480], [0598]).  

As per claim 14, Kamen discloses the method of Claim 11, wherein the infusion pump history data further comprises: an indication that the user inputted a parameter which was within the prestored limit, and an indication that the user started infusion on the pump at the parameter within the prestored limit; further comprising: determining that an infusion event occurred based on an analysis of the indications that the user inputted a parameter which was within the prestored limit, and the indication that the user started infusion on the pump at the parameter within the prestored limit; and generating display data indicating the infusion event (Kamen; [0480], [0657]).  

Claim 15 has been amended now to recite method of Claim 14, further comprising generating display data indicating a number of the events and a number of infusion events (Kamen; [0480], [0657]).  

Claim 16 has been amended now to recite method of Claim 15, further comprising generating display data indicating a rate or percentage of reprogram events to infusion events and displaying the display data on the second display (Kamen; [0362]).  

As per claim 17, Kamen discloses the method of Claim 14, wherein the display data indicating the infusion event and the display data indicating the event are both selectable to show a report of respective events filtered by at least one of care area, drug, device type and infusion mode (Kamen; [0718]).  

As per claim 18, Kamen discloses the method of Claim 11, wherein the infusion pump history data further comprises: an indication that a user started infusion on the pump at the parameter which was outside of the prestored limit; further comprising determining that an override event occurred based on the analysis of the infusion pump history data, wherein the display data indicates that an override event occurred (Kamen; [0480], [0598]).  

Newly added claim 20 recites a method of administering a drug to a patient with an infusion pump, comprising: 
transmitting infusion pump history data from the infusion pump over a network to a server computer (Kamen; [0598]), the infusion pump history data comprising: 
an indication that a user inputted to the infusion pump a parameter which was outside of a prestored limit, an indication that the user was notified that the parameter was outside the prestored limit; an indication that the infusion pump parameter was returned to within the prestored limit; and an indication that the user started infusion on the pump at the parameter within the prestored limit (Kamen; [0480], [0598]); 
determining that a reprogram event occurred based on the indications that the user inputted the parameter outside of the prestored limit, the user was then notified, the parameter was then returned to within the prestored limit and the user then started infusion on the pump at the parameter within the prestored limit (Kamen; [0598]); 
receiving a change from the server computer to a data set comprising hard limits and soft 6Atty Dkt. No. F-6752-CON1 limits for pump programming parameters (Kamen; [0362], [0784]); 
downloading the changed data set to the infusion pump to program the infusion pump with the changed data set based on the received change (Kamen; [0362], [0784]); and 
administering the drug to the patient pursuant to parameters entered by a clinician into the infusion pump and using the changed data set (Kamen; [0812]).  

Newly added claim 21 recites the method of Claim 21, wherein the infusion pump history data further comprises an indication that a user inputted a parameter which was within the prestored limit, and an indication that the user then started infusion on the pump at the parameter within the prestored limit, further comprising determining that an infusion event occurred based on an analysis of the indications that the user inputted a parameter which was within the prestored limit, and the indication that the user then started infusion on the pump at the parameter within the prestored limit (Kamen; [0480], [0598]).  

Newly added claim 22 recites method of Claim 21, wherein the infusion pump history data further comprises an indication that a user started infusion on the pump at a parameter which was outside of the prestored limit, further comprising determining that an override event occurred based on the analysis of the infusion pump history data, wherein the display data indicates that an override event occurred (Kamen; [0480], [0598]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626